       Case 2:19-cv-02322-DMC Document 16 Filed 06/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM RAY BARTON,                                No. 2:19-CV-2322-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    JOSIE GASTELO,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is respondent’s motion

19   (ECF No. 15) to vacate the March 6, 2020 order to respond to petitioner’s amended petition.

20                  It appears that there are currently two active petitions before the Court pertaining

21   to the same underlying conviction of petitioner. In the first case, Barton v. San Joaquin, 2:19-cv-

22   00148-MCE-DMC (Barton I), petitioner initially filed his habeas petition on January 4, 2019, in

23   the Northern District1. The case was then transferred to this Court on September 25, 2019, and

24   respondent was ordered to file a response to petitioner’s second amended petition. As of this date,

25   the following motions are pending in Barton I:

26                  1. ECF No. 27 Motion to Amend Petition by Petitioner.

27                  2. ECF No. 28 Motion to Dismiss Petition by Respondent.

28   ///
                                                        1
       Case 2:19-cv-02322-DMC Document 16 Filed 06/04/20 Page 2 of 2

 1                  In the present case, petitioner submitted a petition for writ of habeas corpus on

 2   November 18, 2019, ECF No. 1. On January 21, 2020, petitioner filed an amended petition, ECF

 3   No. 9. On March 6, 2020, the Court directed respondent to file a response to plaintiff’s first

 4   amended petition, ECF No. 10. On May 6, 2020, respondent submitted this motion to vacate the

 5   March 6 order, ECF No. 15. Specifically, respondent requests that: (1) the order to respond to the

 6   petition in this case be vacated; (2) the petition in this case be construed as a motion to amend in

 7   Barton I; (3) a new briefing schedule be set in Barton I; and (4) this case be administratively

 8   closed as duplicative. See id. at pg. 1.

 9                  Petitioner appears aware of these duplicative cases and wishes to proceed on the

10   petition he has submitted in this case. See ECF No. 37. Petitioner has also not submitted an

11   opposition to respondent’s current motion. As such, there appears to be good cause for granting

12   respondent’s motion. See e.g. Goodrum v. Busby, 824 F.3d 1188, 1194-95 (9th Cir. 2016).

13   Pending motions and a briefing schedule in Barton I will be addressed by separate order issued in

14   that case.

15                  Accordingly, IT IS HEREBY ORDERED that:

16                  1.        Respondent’s motion to vacate (ECF No. 15) is GRANTED;

17                  2.        The Court’s order (ECF No. 10) directing respondent to respond to the

18   petition is VACATED;

19                  3.        The amended petition (ECF No. 9) in this case shall be construed as

20   petitioner’s fourth amended petition in 2:19-cv-00148-MCE-DMC, filed as of January 21, 2020;
21                  4.        The Clerk of the Court is directed to administratively close the instant

22   action as duplicative.

23

24   Dated: June 4, 2020
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         2
